J-S29022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NICKOLAS BLAINE STITT                      :
                                               :
                       Appellant               :   No. 1371 WDA 2021

          Appeal from the Judgment of Sentence Entered April 2, 2019
                 In the Court of Common Pleas of Blair County
                  Criminal Division at CP-07-CR-0002186-2017


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: OCTOBER 12, 2022

        Nickolas Blaine Stitt (Appellant), appeals pro se from the judgment of

sentence imposed after a jury convicted him of possession with intent to

deliver (PWID), possession of a controlled substance, and criminal use of a

communication facility (CUCF).1         Upon review, we affirm in part, vacate in

part, and remand for an ability-to-pay hearing pursuant to 42 Pa.C.S.A. §

9726, and consideration of Appellant’s after-discovered evidence claim.

        Appellant’s convictions arise from his sale of narcotics to a confidential

informant (CI) on May 6, 2017. N.T., 12/13/18, at 37, 74. The CI approached

Altoona Police Sergeant Christopher Moser and offered to purchase Suboxone

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(30), (16), and 18 Pa.C.S.A. § 7512.
J-S29022-22


from Appellant in the area around the Kettle Inn. Id. at 37, 74-75, 117-18.

Thereafter, Altoona Police Sergeant Joseph Merrill strip-searched the CI, and

Sergeant Moser provided the CI with $100 in pre-recorded buy money. Id.

at 39-40, 76-77, 117, 119. Sergeant Merrill drove the CI to a parking lot near

the Kettle Inn. Id. at 77-80. During the drive, the CI used his girlfriend’s

mobile phone, which had Appellant’s name and number, to text Appellant. Id.

at 77-80, 105-06, 120-21, 132. Appellant responded and Sergeant Merrill

observed the texts in real time. Id. at 121.

       Appellant texted the CI to go to Appellant’s nearby residence at 714

East Walton Avenue. Id. at 40, 79-80, 120-21. Appellant told the CI he would

turn on an outside light. Id. at 80. When the CI arrived, he exited the car

and continued to text Appellant due to the CI’s difficulty finding the residence.

Id. at 81-82. Appellant turned on the outside light and the CI entered the

residence; the CI purchased the Suboxone (which took approximately 2

minutes), and exited. Id. at 42, 81-84, 123-24. Neither police officer saw

Appellant. Id. at 42, 123-24, 128, 132.

       The CI returned to the car and gave Sergeant Merrill the Suboxone. Id.

at 43, 84, 123-24. The police and CI drove back to the police station, where

Sergeant Merrill conducted a second strip-search of the CI. Id. at 44, 86,

126.    The CI drafted a written statement describing the purchase, and

Sergeant Moser photographed the texts between the CI and Appellant on the

CI’s girlfriend’s phone. Id. at 44-45, 87, 126-28.


                                      -2-
J-S29022-22


       Appellant was subsequently arrested and charged with the above

crimes. Id. at 137. Upon arrest, Appellant confirmed his address as 714 East

Walton Avenue, and his telephone number as the one the CI texted during the

controlled buy. Id. at 138. Also at the time of his arrest, Appellant was on

parole and wearing an ankle monitor.      Id. at 4. Police confirmed through

State Parole Agent Margie Cartwright that the ankle monitor showed Appellant

present at East Walton Avenue when the CI purchased the narcotics. Id. at

4-5.

       On December 14, 2018, a Blair County jury convicted [Appellant
       of the above offenses]. On April 2, 2019, [the trial c]ourt
       sentenced [Appellant] to an aggregate sentence of 33 to 96
       months’ incarceration at a State Correctional Institution on the
       counts of [PWID] and [CUCF]. The [trial c]ourt did not impose a
       sentence on the count of possession of a controlled substance.
       [The trial court also ordered Appellant to pay a $500 fine.]

Trial Court Opinion, 1/26/22, at 1-2.

       Appellant sought appellate review, which has been delayed by a series

of procedural missteps. The trial court explained:

       Edward E. Zang, Esquire, represented [Appellant] at trial and
       through the initial appeal period. The Superior Court dismissed
       the initial appeal, which was docketed to 586 WDA 2019, for
       failure of counsel to file a brief. [Appellant] filed a pro se PCRA
       petition on November 8, 2019, and Paul M. Puskar, Esquire, was
       appointed as PCRA counsel on January 10, 2020. On March 11,
       2020, [Appellant] filed a pro se petition to supplement the PCRA
       petition asking to reinstate his direct appeal rights. [The trial
       c]ourt dismissed the PCRA petition on March 31, 2020, granted
       the request to reinstate direct appeal rights, and subsequently
       appointed new appellate counsel, Robert S. Donaldson, Esquire,
       to represent [Appellant] through the direct appeal.




                                      -3-
J-S29022-22


       Mr. Donaldson was given two weeks from August 18, 2020 to
       perfect the appeal, and he filed a notice of appeal nunc pro tunc
       on September 14, 2020. The case was docketed at 981 WDA
       2020. The Superior Court directed the filing of a docketing
       statement on September 23, 2020. Counsel failed to file the
       docketing statement, and the Superior Court dismissed the appeal
       on November 10, 2020 pursuant to Pa.R.A.P. 3517.

       [After Appellant contacted the trial court inquiring about his direct
       appeal and seeking leave to proceed pro se on direct appeal, the
       trial c]ourt held a [hearing pursuant to Commonwealth v.
       Grazier, 713 A.2d 81 (Pa. 1998),] on February 11, 2021, and
       determined [Appellant] knowingly, voluntarily, and intelligently
       waived his right to counsel, and also allowed him to proceed in
       forma pauperis. At the same hearing, [the trial c]ourt again
       reinstated [Appellant’s] direct appeal rights. …

       Following the reinstatement of his direct appeal rights, [Appellant,
       without leave of court, filed untimely] post-sentence motions on
       February 18, 2021. … No order denying the post-sentence
       motions was entered until October 26, 2021. [Appellant] then
       filed a notice of appeal November 12, 2021, and a statement of
       matters complained of on appeal on December 6, 2021.

Trial Court Opinion, 1/26/22, at 2-3 (footnote omitted).

       Although there is a timeliness issue with Appellant’s filing of his notice

of appeal, we view the events leading to the filing as constituting a breakdown

in the court’s process.2 We therefore review the merits of Appellant’s issues.


____________________________________________


2 Generally, appellate courts cannot extend the time for filing an appeal. See
Pa.R.A.P. 105(b). Accordingly, this Court on December 13, 2021, issued a
rule to show cause as to why the appeal should not be quashed as untimely.
Appellant filed a response on December 23, 2021, arguing his prior appeals
were dismissed due to his court-appointed counsels’ failures, and he has been
deprived of meaningful appellate review. We discharged the rule to show
cause on January 18, 2022.




                                           -4-
J-S29022-22


       Appellant presents five issues for our review:

       1. Whether sufficient evidence exists to support the [CUCF] where
       (a) the alleged text messages were not authenticated, and (b) the
       evidence of record does not support an inference that the alleged
       text message originated from [Appellant], and (c) the record does
       not support [Appellant’s] use of a communication device, and (d)
       the text messages merely adduce directions to a location and no
       criminal intent[?]

       2. Whether Appellant’s right to confrontation was denied where
       the trial court allowed hearsay testimony, through stipulation, of
       what a witness would claim when (1) the witness was not
       unavailable, and (2) the stipulation amounted to an impossibility,
       and (3) Appellant’s jury was not queried during voir dire as to their
       knowledge of the non-testifying witness and her occupation as a
       parole officer, and (4) under no known circumstances could the
       non-testifying witness give competent evidence without
       abrogating Appellant’s presumption of innocence, and (5) the
       stipulation was overly prejudicial and erroneously expanded
       beyond its misbegotten scope, and (6) the stipulation abrogated
       Appellant’s right to present a defense[?]

       3. Whether the trial court erred in allowing in-court identifications
       of Appellant, by two police officers, when neither officer witnessed
       Appellant commit any crime, and such in-court identifications
       amounted to impermissible prosecutorial vouching[?]

       4. Did the trial court err in imposing a fine on the indigent
       [Appellant] without conducting an ability to pay hearing, in
       derivation of 42 Pa.C.S.A. § 9726(c), amounting to an illegal
       sentence?


____________________________________________


The record reflects the February 11, 2021, order reinstating Appellant’s direct
appeal rights did not advise Appellant about the timeliness requirement for
his appeal, and that filing an untimely post-trial motion would not toll the
appeal period. The court’s failure to advise Appellant of his rights constitutes
a breakdown in the court’s process. See Commonwealth v. Patterson, 940
A.2d 493, 498 (Pa. Super. 2007) (compiling cases in which the “courts of this
Commonwealth have held that a court breakdown occurred in instances where
the trial court ... either failed to advise Appellant of his ... appellate rights or
misadvised him”); Pa.R.A.P. 907.

                                           -5-
J-S29022-22


      5. Whether after discovered evidence is sufficient to grant a new
      trial[?]

Appellant’s Brief at 5-7 (issues reordered for disposition).

      In his first issue, Appellant assails the sufficiency of the evidence. When

reviewing a sufficiency challenge, we determine “whether the evidence at trial,

and all reasonable inferences derived therefrom, when viewed in the light

most favorable to the Commonwealth as verdict winner, are sufficient to

establish   all   elements   of   the   offense   beyond   a   reasonable   doubt.”

Commonwealth v. May, 887 A.2d 750, 753 (Pa. 2005) (citation omitted).

“Further, a conviction may be sustained wholly on circumstantial evidence,

and the trier of fact—while passing on the credibility of the witnesses and the

weight of the evidence—is free to believe all, part, or none of the evidence.”

Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (citation

omitted). “In conducting this review, the appellate court may not weigh the

evidence and substitute its judgment for the fact-finder.” Id.

      With respect to CUCF, the Crimes Code provides:

      (a) Offense defined.--A person commits a felony of the third
      degree if that person uses a communication facility to commit,
      cause or facilitate the commission or the attempt thereof of any
      crime which constitutes a felony under this title or under the act
      of April 14, 1972 (P.L. 233, No. 64), known as The Controlled
      Substance, Drug, Device and Cosmetic Act. Every instance where
      the communication facility is utilized constitutes a separate
      offense under this section.

                                        ***

      (c) Definition.--As used in this section, the term “communication
      facility” means a public or private instrumentality used or useful

                                         -6-
J-S29022-22


      in the transmission of signs, signals, writing, images, sounds, data
      or intelligence of any nature transmitted in whole or in part,
      including, but not limited to, telephone, wire, radio,
      electromagnetic, photoelectronic or photo-optical systems or the
      mail.

18 Pa.C.S.A. § 7512.

      Appellant does not claim the Commonwealth failed to prove the

elements of the offense.      Rather, he argues the text messages were not

properly authenticated and the jury erred in crediting the CI’s testimony.

Appellant’s Brief at 21-22.

      Regarding authentication of the text messages:

      The admissibility of evidence is a matter within the sound
      discretion of the trial court and will be reversed only where there
      is a clear abuse of discretion. Our standard of review of a
      challenge to an evidentiary ruling is therefore limited. Abuse of
      discretion is not merely an error of judgment [but is established
      where] the judgment is manifestly unreasonable or where the law
      is not applied or where the record shows that the action is a result
      of partiality, prejudice, bias or ill will.

Commonwealth v. Williams, 241 A.3d 1094, 1101 (Pa. Super. 2020)

(citation omitted).

      Here, trial counsel objected to the admission of the texts on the basis of

late notice; he did not assert lack of authentication. N.T., 12/13/18, at 4-9.

      It is well-established that [a] party complaining, on appeal, of the
      admission of evidence in the court below will be confined to the
      specific objection there made. If counsel states the grounds
      for an objection, then all other unspecified grounds are
      waived and cannot be raised for the first time on appeal.

Commonwealth v. McGriff, 160 A.3d 863, 871-72 (Pa. Super. 2017)

(emphasis added).      Thus, Appellant waived his challenge with respect to

                                     -7-
J-S29022-22


authentication. However, even if Appellant had preserved the issue, no relief

is due.

      Pennsylvania Rule of Evidence 901 provides that to “satisfy the

requirement of authenticating or identifying an item of evidence, the

proponent must produce evidence sufficient to support a finding that the item

is what the proponent claims it is.”   Pa.R.E. 901(a).    This Court has long

recognized that “testimony from a witness who has knowledge that a matter

is what it is claimed to be” is sufficient to satisfy the authentication

requirement under Rule 901. Commonwealth v. McKellick, 24 A.3d 982,

988 (Pa. Super. 2011) (citations and internal quotation marks omitted); see

also Pa.R.E. 901(b)(1).

      Regarding text messages, we have held:

      [A]uthentication of electronic communications, like documents,
      requires more than mere confirmation that the number or address
      belonged to a particular person. Circumstantial evidence, which
      tends to corroborate the identity of the sender, is required.

Commonwealth v. Koch, 39 A.3d 996, 1005 (Pa. Super. 2011) (citation

omitted).

      As discussed above, the CI testified he used his girlfriend’s cell phone,

and Appellant’s name and phone number were saved in the phone.            N.T.,

12/13/18, at 77-80, 105-06.     Sergeant Moser testified Appellant gave the

same phone number to the police when he was arrested. Id. at 138. Also,

Sergeant Merrill witnessed the CI texting that number while arranging and

driving to the controlled buy. Id. at 77-80, 105-06, 120-21, 132. When the

                                     -8-
J-S29022-22


CI initially walked past the 714 East Walton Avenue address, he received a

text about the outside light. Id. at 80-82. Sergeant Moser testified that he

photographed the texts after the controlled buy, when police and the CI

returned to the police station.    Id. at 44-45, 87, 126-28.      This evidence

supports a conclusion that the text messages were authenticated by

circumstantial evidence, such that the trial court did not abuse its discretion

in admitting them at trial. See Koch, 39 A.3d at 1005.

      Appellant also claims the jury wrongly credited the CI’s testimony.

Appellant’s Brief at 21-22. A challenge to a witness’s credibility implicates the

weight of the evidence. See Commonwealth v. Griffin, 65 A.3d 932, 939

(Pa. Super. 2013); Commonwealth v. W.H.M., Jr., 932 A.2d 155, 160 (Pa.

Super. 2007) (a claim that the jury should have believed appellant’s account,

rather than that of victim, goes to weight, not sufficiency of evidence). This

Court cannot consider, in the first instance, a claim the verdict is against the

weight of the evidence. See Commonwealth v. Wilson, 825 A.2d 710, 714

(Pa. Super. 2003).

      Here, the trial court reinstated Appellant’s direct appeal rights, but not

his right to file a post-sentence motion.     Order Reinstating Direct Appeal

Rights, 2/11/21, at 1.    Thus, Appellant’s motion, which was necessary to

preserve a weight claim, was untimely filed without leave of court.           An

untimely post-sentence motion does not preserve issues for appeal.




                                      -9-
J-S29022-22


Commonwealth v. Wrecks, 931 A.2d 717, 719-20 (Pa. Super. 2007).

Appellant’s weight claim does not merit relief.

      In his second issue, Appellant alleges the trial court denied his right to

confront witnesses by admitting the following stipulation into evidence:

      [A] witness, a Ms. Cartwright, who would testify that [Appellant]
      was at 714 East Walton Street Avenue in Altoona at the time and
      date of the alleged drug deal. So Ms. Cartwright would testify that
      at the time and date of the alleged drug deal, Mr. Stitt was present
      when that drug deal occurred at that location.

N.T., 12/13/18, at 112. Both counsel agreed to the stipulation on the record.

Id. Appellant did not voice an objection, and his counsel advised the trial

court that he had discussed the stipulation with Appellant, who agreed to it.

Id. at 107-12. Also, the jury was not informed Ms. Cartwright was a state

parole agent or that she was aware of Appellant’s location because he was

wearing an ankle monitor while on state parole. Id. at 10-13, 64-67.

      Appellant first raised this issue in his untimely post-sentence motion;

Appellant lodged no objection at trial.       See Wrecks, supra at 719-20.

Appellant cannot avoid waiver on appeal by claiming he disagreed with

counsel.   Pennsylvania law does not allow hybrid representation, see

Commonwealth v. Padilla, 80 A.3d 1238, 1259 (Pa. 2013), and Appellant

is bound by what transpired at trial. See United States v. Gonzalez, 553

U.S. 242, 248-49 (2008). Appellant’s second issue regarding the stipulation

to Ms. Cartwright’s testimony does not merit relief.




                                     - 10 -
J-S29022-22


      In his third issue, Appellant contends the trial court erred by allowing

“in-court identifications of Appellant, by two police officers, when neither

officer witnessed Appellant commit any crime, and such in-court identifications

amounted to impermissible prosecutorial vouching.” Appellant’s Brief at 31;

see also id. at 31-36. Again, we are constrained to find waiver.

      Appellant did not object to the officers’ identifications at trial.   N.T.,

12/13/18, at 37-38, 127.        It is well-settled that failure to lodge a

contemporaneous objection results in waiver of a claim on appeal. See May,

887 A.2d at 758 (“To the extent the claims would sound in trial court error,

they are waived due to the absence of contemporaneous objections.”);

Commonwealth v. Dougherty, 860 A.2d 31, 37 (Pa. 2004) (failure to object

results in appellate waiver); Pa.R.A.P. 302(a) (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”).

      Waiver notwithstanding, Appellant misapprehends the record. Neither

Sergeant Moser nor Sergeant Merrill identified Appellant as the person who

sold drugs to the CI; rather, both officers testified they did not see who sold

the drugs. N.T., 12/13/18, at 42, 123-24, 128, 132. As the trial court found,

“the two police officers’ identifications … of Appellant were appropriate as …

they identified [Appellant] as the person they knew as Nickolas Stitt, who was

the subject of their investigation.” Trial Court Opinion, 1/26/22, at 7; see

also N.T., 12/13/18, at 37-28, 127.




                                     - 11 -
J-S29022-22


      In addition, improper bolstering of or vouching for a government witness

occurs “where the prosecutor assures the jury that the witness is credible.”

Commonwealth v. Cousar, 928 A.2d 1025, 1041 (Pa. 2007).                  “[S]uch

assurance is based on either the prosecutor’s personal knowledge or other

information not contained in the record.” Id. This places “the prestige of the

government behind the witness through personal assurances that the witness

is believable, and it indicates that information unknown to the jury supports

the witness’s testimony.” Commonwealth v. King, 57 A.3d 607, 625 (Pa.

2012).   Appellant fails to cite evidence to support his claim of improper

bolstering.   See Appellant’s Brief at 31-36.     The record does not support

Appellant’s claim, as our review reveals the prosecutor did not make any

assurances regarding the officers’ credibility.   Appellant’s third issue lacks

merit.

      In his fourth issue, Appellant’s contends the trial court illegally imposed

a $500 fine as part of Appellant’s sentence without holding a hearing on his

ability to pay. Appellant’s Brief at 14-16; Order, 4/2/19, at 2. Both the trial

court and Commonwealth agree with Appellant, and request we vacate the

fine and remand for an ability to pay hearing. Trial Court Opinion, 1/26/22,

at 3; Commonwealth’s Brief at 6.

      42 Pa.C.S.A. § 9726 provides:

      (b) Fine as additional sentence.--The court may sentence the
      defendant to pay a fine in addition to another sentence, either
      involving total or partial confinement or probation …


                                     - 12 -
J-S29022-22


                                      ***

      (c) Exception.--The court shall not sentence a defendant to pay
      a fine unless it appears of record that:

         (1) the defendant is or will be able to pay the fine;

                                      ***

      (d) Financial resources.--In determining the amount and
      method of payment of a fine, the court shall take into account the
      financial resources of the defendant and the nature of the burden
      that its payment will impose.

42 Pa.C.S.A. § 9726(b), (c)(1), and (d). Our Supreme Court has observed

that Section 9726(c) “instructs sentencing courts not to impose a fine absent

record evidence of the defendant’s ability to pay.” Commonwealth v. Ford,

217 A.3d 824, 829 (Pa. 2019) (citation omitted). As the trial court did not

hold a hearing as to Appellant’s ability to pay, we vacate the $500 fine and

remand for a hearing.

      In his final issue, Appellant argues the trial court erred in failing to grant

a new trial based upon his claim of after-discovered evidence. Appellant’s

Brief at 37-39.   The Commonwealth agrees that Appellant is entitled to a

remand for a hearing on this claim. See Commonwealth Brief at 18 (“While

the Commonwealth does not make any assertions as to any validity of the

Appellant’s claim as to after-discovered evidence, the law does tend to support

a hearing be held before the trial court to review the Appellant’s assertions.”).

      The Rules of Criminal Procedure provide that a “post-sentence motion

for a new trial on the ground of after-discovered evidence must be filed in


                                      - 13 -
J-S29022-22


writing promptly after such discovery.”       Pa.R.Crim.P. 720.     The Comment

states that “after-discovered evidence discovered during the direct appeal

process must be raised promptly during the direct appeal process, and should

include a request for a remand to the trial judge[.]”         Pa.R.Crim.P. 720,

Comment.

      To warrant relief, after-discovered evidence must meet a four-
      prong test: (1) the evidence could not have been obtained before
      the conclusion of the trial by reasonable diligence; (2) the
      evidence is not merely corroborative or cumulative; (3) the
      evidence will not be used solely for purposes of impeachment; and
      (4) the evidence is of such a nature and character that a different
      outcome is likely.

Commonwealth v. Miller, 172 A.3d 632, 650 (Pa. Super. 2017) (citation

omitted).      The   evidence    must    be     “producible   and    admissible.”

Commonwealth v. Castro, 93 A.3d 818, 825 (Pa. 2014).

      Here, Appellant asserts after-discovered evidence obtained from the CI’s

girlfriend (now ex-girlfriend), whose phone the CI used to text Appellant

during the controlled buy. According to Appellant, the girlfriend/ex-girlfriend

“became aware” that the CI “set up” Appellant.         Appellant’s Brief at 39.

Consistent with Pa.R.Crim.P. 720, Miller, and Castro, we remand for the trial

court to consider this claim.

      In sum, Appellant’s first, second and third issues do not merit relief. As

to Appellant’s fourth and fifth issues concerning Appellant’s $500 fine and

claim of after-discovered evidence, we vacate and remand for a hearing on

Appellant’s ability to pay, as well as his claim of after-discovered evidence.


                                     - 14 -
J-S29022-22


     Judgment of sentence affirmed in part and vacated in part.   Case

remanded with instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/12/2022




                                   - 15 -